Citation Nr: 1329522	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1968.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the 
Atlanta, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board has not only reviewed the Veteran's physical 
claims file but also the Veteran's file on the "Virtual VA" 
system to insure a complete review of the evidence.  

The issue of entitlement to service connection for right leg 
disability, to include as secondary to a service-connected 
T12 fracture, has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it and it is referred to the AOJ for appropriate action.  

The entitlement to specially adapted housing is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for chronic 
brain syndrome associated with trauma, rated as 70 percent 
disabling; radiculopathy of the left leg with atrophy, 
weakness, and foot drop, secondary to trauma, rated as 30 
percent disabling; and fracture of the T12 vertebrae, rated 
as 20 percent disabling.  The combined schedular evaluation 
is 80 percent, and the Veteran has been determined to be 
unemployable due to service-connected disabilities since 
April 1, 1976.

2.  The Veteran does not have blindness in both eyes with 
5/200 visual acuity or less. 

3.  The Veteran's service-connected disabilities do not 
result in anatomical loss or loss of use of both hands. 

4.  The Veteran's service-connected disabilities are not 
comprised of certain deep partial and full thickness or 
subdermal burns, or residuals of an inhalation injury.


CONCLUSION OF LAW

The criteria for a special home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101, 5107; 38 C.F.R. §§ 3.102, 
3.809a (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligatio n to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant). 

The Board must assess the competency, credibility and 
probative weight of the relevant evidence, both lay and 
medical, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable 
to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a three-step inquiry.  First, the Board must 
determine whether the evidence comes from a "competent" 
source.  The Board must then determine if the evidence is 
credible, or worthy of belief.  See Barr v. Nicholson, 21 
Vet. App. 303, 308 (2007) (observing that once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible).  The third step of inquiry 
requires the Board to weigh the probative value of the 
proffered evidence in light of the entirety of the record.  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not 
have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Where entitlement to assistance in acquiring specially 
adapted housing is not established, an applicant may 
nevertheless qualify for a special home adaptation grant.  
This benefit requires that the evidence show permanent and 
total service-connected disability that either results in 
blindness in both eyes with 5/200 visual acuity or less, or 
involves the anatomical loss or loss of use of both hands, 
or certain deep partial and full thickness or subdermal 
burns, or residuals of an inhalation injury.  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a(b).

The Veteran is currently service connected for chronic brain 
syndrome associated with trauma, rated as 70 percent 
disabling; radiculopathy of the left leg with atrophy, 
weakness, and foot drop, secondary to trauma, rated as 30 
percent disabling; and fracture of the T12 vertebrae, rated 
as 20 percent disabling.  The combined schedular evaluation 
is 80 percent, and the Veteran has been determined to be 
unemployable due to service-connected disabilities since 
April 1, 1976.  

The Board finds that there is no indication that the Veteran 
has blindness in either eye with 5/200 visual acuity or 
less.  A November 2007 optometry note indicates that his 
vision, unaided, was 20/100 in his right eye and 20/50 in 
his left eye.  The Veteran's statements in support of his 
claim do not reference any visual problem.  The 
preponderance of the evidence establishes that the Veteran 
does not have blindness in both eyes with 5/200 visual 
acuity or less, regardless of his service-connected 
disabilities.  See 38 C.F.R. § 3.809a(b).

The Board also finds that the Veteran does not have 
anatomical loss or loss of use of both hands due to a 
service-connected disability.  The Board notes that loss of 
use of the hands for special monthly compensation purposes 
is defined in 38 C.F.R. § 4.63 (2012).  Specially adapted 
housing benefits under 38 U.S.C.A. § 2101 consist of a one-
time benefit and are not periodic monetary benefits.  
Pappalardo v. Brown, 6 Vet. App. 63-65 (1993).  As a result, 
specially adapted housing benefits are not a form of special 
monthly compensation.  See id.  The 38 C.F.R. § 4.63 
definition of loss of use of the hands is the only such 
definition available; the Board will apply it by analogy.  
Loss of use of a hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance.  38 C.F.R. § 4.63.  The determination will be 
made on the basis of the actual remaining function of the 
hand, whether the acts of grasping, manipulation, etc., 
could be accomplished equally well by an amputation stump 
with prosthesis.  Id.  Complete ankylosis of 2 major joints 
of an extremity will be taken as loss of use of the hand 
involved.  Id. 

The Veteran has not alleged anatomical loss of use of both 
hands in any statement in support of his claim.  
Additionally, there is no indication from the treatment 
notes of record that the Veteran suffered from loss of use 
of the upper extremities.  Further, the August 2008 VA 
examination report of record notes that the Veteran's motor 
examination showed he had full strength in his upper 
extremities.  Therefore, the Board finds that the Veteran 
does not have anatomical loss or loss of use of both hands, 
regardless of his service-connected disabilities.  See 
38 C.F.R. § 3.809a(b).

The Veteran's service-connected disabilities of chronic 
brain syndrome, radiculopathy of the left leg, and T12 
fracture, do not involve burns of any type or residuals of 
an inhalation injury.  See 38 C.F.R. § 3.809a(b).

Therefore, a special home adaptation grant is not warranted.  
As such, the Board finds that the preponderance of the 
evidence is against the Veteran's special home adaptation 
grant claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Duties to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 38 
U.S.C.A. § 5103(a).  A May 2008 letter fully satisfied the 
duty to notify provisions, including the evidence necessary 
to substantiate his claim under then-existing law, prior to 
initial adjudication of the Veteran's claim in August 2008.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

During the course of this appeal, VA regulations for 
specially adapted housing and special home adaptation grants 
were revised.  Effective October 25, 2010, 38 C.F.R. § 
3.809a was amended to include the following benefits for 
certain deep partial and full thickness or subdermal burns, 
or residuals of an inhalation injury.  75 Fed. Reg. 57,861 
(Sept. 23, 2010).  This revision applies to claims received 
on or after December 10, 2004.  The Veteran's claim was 
received in June 2009; thus, the revised regulations apply.  
A review of the record reveals that the RO did not consider 
the amended version of this regulation (codified at 38 
C.F.R. § 3.809a) in adjudicating the Veteran's appeal.  The 
Veteran was not provided notice of these changes.  
Ordinarily, following a change in law, remand is necessary 
to afford the claimant adequate notice and develop evidence 
to substantiate the claim.  See Hickson v. Shinseki, 23 Vet. 
App. 394, 400-01 (2010).  The grounds for that practice have 
been revised to allow the Board to address law in the first 
instance without remand.  See 38 C.F.R. § 20.903 (2012); see 
also 76 Fed. Reg. 17,548 (Mar. 30, 2011) (promulgating a 
final rule striking a requirement that the Board notify 
appellants and their representatives of its intent to 
consider a law not considered by the RO where consideration 
could result in denial of an appeal).  As has been 
described, the amendments are inapplicable to the Veteran's 
contentions and physical circumstances.  Additional remand 
and development cannot result in a benefit to the Veteran; 
hence, there is no prejudice to him in the Board's 
considering these revisions in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The claim for a special home adaptation grant is partially 
intertwined with the claim for specially adapted housing 
because a special home adaptation grant may not be awarded 
where the claimant has received specially adapted housing.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).  Two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated.  See Tyrues v. Shinseki, 23 
Vet. App. 166, 177-78 (2009)(en banc), aff'd. 631 F.3d 1380 
(Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 
(U.S. 2011).  The record is sufficient to decide the special 
home adaptation grant claim on alternative bases from the 
specially adapted housing claim.  Thus, the Board concludes 
that the issues are not inextricably intertwined and that 
the Board may proceed without prejudice to the Veteran.  
Bernard, 4 Vet. App. at 393-94.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA medical records are in the 
file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the special home adaptation grant claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.326(a) (2012).  The Veteran was provided with an August 
2008 VA examination in connection with his claim.  The 
examination report does not, however, contain findings 
relevant to special home adaptation; instead it is confined 
to the specially adapted housing claim.  The remaining 
record does contain recent, sufficient, comprehensive 
findings facilitating the proper application of the special 
home adaptation grant criteria.  Therefore, the Board finds 
that a remand for further examination would only delay the 
Veteran's appeal as to this issue and would likely not 
result in a different outcome.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Newhouse v. Nicholson, 497 
F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to a special home adaptation grant is denied.


REMAND

The Board finds that additional development is required 
before the Veteran's remaining claim on appeal is decided.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability(ies) due 
to: (1) the loss or loss of use of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; (3) the loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury or the loss or loss of use of one 
upper extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (4) the loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows; (5) the loss or loss 
of use of both upper extremities such as to preclude use of 
the arms at or above the elbow, or (6) full thickness or 
subdermal burns that have resulted in contractures with 
limitation of motion of two or more extremities or of at 
least one extremity and the trunk.  38 C.F.R. § 3.809(b) 
(2012). 

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches 
or canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

The Veteran contends that his service-connected 
radiculopathy of the left leg, which includes foot drop, 
requires the use of a brace and cane in order to ambulate.  
The RO denied the Veteran's claim on the basis that his 
service-connected disability did not result in loss of use 
of his left lower extremity.  

The Veteran was provided an August 2008 VA examination in 
connection with this claim.  The Board finds that the VA 
examination and medical opinion obtained in the course of 
initial development do not directly address the specially 
adapted housing criteria.  The question is whether the 
Veteran's service-connected disabilities result in the 
anatomical loss or loss of use of one lower extremity 
together with residuals of organic disease or injury that so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  The examiner indicated that although he did not 
have the Veteran's claims file for review, his left lower 
extremity disability was certainly related to his in-service 
injury.  The Board notes that the opinion does not discuss 
the issue of loss of use of the lower extremity, and the 
examination did not encompass the symptoms of the Veteran's 
chronic brain syndrome.  The Board finds that another 
medical opinion to state whether the Veteran's service-
connected disabilities result in the loss of use of one 
lower extremity; and if so, whether the loss of use of the 
lower extremity, combined with the residuals of organic 
disease or injury so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
assistive devices.  

Further, the Board notes that effective October 25, 2010, 38 
C.F.R. § 3.809 was amended to include the following: (5) the 
loss or loss of use of both upper extremities such as to 
preclude use of the arms at or above the elbow, or (6) full 
thickness or subdermal burns that have resulted in 
contractures with limitation of motion of two or more 
extremities or of at least one extremity and the trunk.  See 
75 Fed. Reg. 57,861-62 (Sept. 23, 2010); 38 C.F.R. § 
3.809(b) (2012).  A review of the record reveals that the 
Veteran did not receive notice of this change under the duty 
to notify and that the RO did not consider the amended 
version of this regulation (codified at 38 C.F.R. § 3.809) 
in adjudicating the Veteran's appeal.  The Board takes this 
opportunity to instruct that the Veteran be provided with 
adequate notice and an opportunity to respond.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the revised VA 
regulations for specially adapted housing 
and special home adaptation grants that 
became effective on October 25, 2010.  75 
Fed. Reg. 57,861-62 (September 23, 2010).

2. Schedule the Veteran for a VA 
examination to assist in determining how 
the Veteran's service-connected 
disabilities affect his locomotion, as 
explained in more detail below.  
Sufficient evaluations should be scheduled 
to evaluate the Veteran's symptomatology.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  After reviewing the 
file and examining the Veteran, the 
examiner should provide an opinion to the 
following questions:

Is it at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's service-connected left leg 
radiculopathy with atrophy, weakness, and 
foot drop, result in the loss of use of 
his left lower extremity?

If the Veteran's service-connected left 
leg radiculopathy results in loss of use 
of the left lower extremity, is it at 
least as likely as not (a 50 percent or 
greater probability), that the Veteran's 
loss of use of his left lower extremity 
together with his service-connected 
chronic brain syndrome, so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair?

The term "preclude locomotion" means the 
necessity for regular and constant use of 
a wheelchair, braces, crutches, or canes 
as a normal mode of locomotion although 
occasional locomotion by other methods may 
be possible.

The examiner should set forth all 
examination findings, along with complete 
rationale for any conclusions reached.  

3.  Then, the RO or the AMC should 
readjudicate the remaining claim on 
merits.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Bord for further review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


